IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 38246

STATE OF IDAHO,                                   )      2011 Unpublished Opinion No. 688
                                                  )
       Plaintiff-Respondent,                      )      Filed: November 3, 2011
                                                  )
v.                                                )      Stephen W. Kenyon, Clerk
                                                  )
ARTHUR WILLIAM WILSON, JR.,                       )      THIS IS AN UNPUBLISHED
                                                  )      OPINION AND SHALL NOT
       Defendant-Appellant.                       )      BE CITED AS AUTHORITY
                                                  )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. Lansing L. Haynes, District Judge.

       Judgment of conviction and unified sentence of twelve years, with a minimum
       period of confinement of three years, for robbery, affirmed.

       Molly J. Huskey, State Appellate Public Defender; Diane M. Walker, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                       Before GRATTON, Chief Judge; LANSING, Judge;
                                  and GUTIERREZ, Judge

PER CURIAM
       Arthur William Wilson, Jr. pleaded guilty to robbery, Idaho Code § 18-6501. The district
court sentenced Wilson to a unified term of twelve years, with a minimum period of confinement
of five years, and retained jurisdiction. Following the period of retained jurisdiction, the district
court relinquished jurisdiction, sua sponte reducing Wilson’s minimum period of confinement to
three years. Wilson appeals, contending that his sentence is excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-



                                                 1
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Wilson’s judgment of conviction and sentence are affirmed.




                                                   2